Citation Nr: 9920622	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to the assignment of an initial rating for 
service-connected post traumatic stress disorder (PTSD), 
beyond the currently assigned 50 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He was awarded the Purple Heart Medal, 
Combat Infantryman's Badge and the Bronze Star Medal with 
Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 50 percent disability evaluation.

REMAND

The veteran contends, in essence, that his service connected 
PTSD is more severely disabling than the current 50 percent 
evaluation reflects as a result of such symptoms as an 
inability to work, sleep disturbance, flashbacks and 
nightmares.  He maintains that during service in Vietnam, he 
witnessed his sergeant being killed, a friend being wounded 
and another friend being killed.  

A review of the clinical evidence of record reflects that in 
an October 1997 statement, submitted by David B. Van Allen, 
MA, CRC, Vocation Rehabilitation Specialist, it was reported 
that the veteran had been enrolled in a VA vocational 
rehabilitation program.  Mr. Allen further related that in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), the veteran had been diagnosed as 
having substance abuse and that it had caused impairment in 
his ability to maintain and sustain personal relationships, 
interpersonal communications and regular work 
activities/routines.  

When the veteran was hospitalized at the VAMC in Marion, 
Indiana from October to November 1997, he reported that he 
had been employed at the VAMC in Indianapolis, Indiana.  The 
veteran was diagnosed as having PTSD and it was noted that 
after discharge, he would be able to return to work.  
Subsequently, when the veteran was examined by VA in February 
1998, the examiner indicated that the veteran was receiving 
Social Security Disability Insurance as a result of a non-
service-connected back injury and not his service-connected 
PTSD.  The examiner reported that the veteran was unemployed 
and that his PTSD had, in some degree, interfered with his 
ability to work.  On the other hand, that same examiner also 
indicated that the veteran was participating in a VA 
Vocational Rehabilitation Program and appeared to have been 
very motivated to return to work.  The Board observes, 
however, that a VA Vocational Rehabilitation file has not 
been associated with records forwarded to the Board for 
appellate review.  A VA hospitalization report, dating from 
June to July 1998, reflects that the veteran was found to 
have had a Global Assessment Functioning Score (GAF) of 40, 
and that he was unemployable as a result of his severe and 
chronic PTSD.  The examiner, however, did not provide any 
rationale for his conclusion with respect to the veteran's 
unemployability.  In light of the conflicting evidence with 
regards to whether or not the veteran's service-connected 
PTSD has caused total occupational impairment, the Board is 
of an opinion that an additional VA examination is necessary 
prior to final adjudication of the veteran's claim.  

In addition, a review of the medical evidence of record 
reflects that the veteran has consistently sought treatment 
for his service-connected PTSD at the PTSD clinic at the VAMC 
in Indianapolis, Indiana.  However, these outpatient records 
have not been associated with the claims file.  Accordingly, 
the RO must determine whether and when the veteran received 
VA medical care for his PTSD, and those records, must be 
associated with the claims folder.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment relating 
to any health care provider(s), private 
or VA, who may possess clinical evidence, 
not currently of record, who have treated 
him since service for his PTSD.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.  In 
any event, the RO should obtain copies of 
all records reflecting outpatient 
treatment rendered to the veteran since 
February 1998 from the PTSD Clinic at the 
VA Medical Center in Indianapolis, 
Indiana and such records must be 
associated with the claims file.  If 
records are not received, documentation 
as to their absence must be recorded in 
the claims file.  

2.  The RO is also requested to secure 
the veteran's vocational rehabilitation 
folder and associate it with the claims 
file. 

3.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of the 
service-connected PTSD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
report a multi-axial diagnosis 
identifying all current psychiatric 
disorders and offer an opinion of the 
extent to which the veteran's service-
connected PTSD only interferes with his 
ability to establish and maintain 
relationships, as well as the reduction 
in initiative, efficiency, flexibility 
and reliability levels.  The examiner 
must comment on the extent, if any, to 
which the veteran's service-connected 
PTSD interferes with his ordinary 
activities, including his ability to 
work.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

The examiner should indicate the 
veteran's overall psychological, social 
and occupational functioning using the 
Global Assessment of Functioning scale 
(GAF) provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
An explanation of the GAF assigned should 
be provided.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
should reflect whether such a review was 
made. 

4. The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  If the 
issue on appeal is not granted to the 
veteran's satisfaction, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue addressed therein which does not 
appear on the title page of this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



